DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: detail item (7) illustrated in fig. 3 is not described in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “intermediate drying nozzle” in claim 29 is a relative term which renders the claim indefinite. The term “intermediate drying nozzle” is not defined by the claim, or the specification such that it is not clear what applicant is intending to claim- intermediate to what? Examiner searched the patent data base and the internet for clarification of the term, but it was only found in applicant’s application. Applicant is encouraged to restate the intended purpose of claim 29 using language supported by the specification as initially filed. In order to expedite prosecution, examiner will infer applicant intended to recite at least three nozzles of which one is intermediary

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fantoni (EP0103876, applicant and examiner provided).
Fantoni shows a dryer for treating a moving printing web in a rotary printing press with gas, the dryer comprising: a nozzle body 4, figs. 1 and 2, claim 1), wherein the nozzle body has at least two openings (8, fig 2, claim 1) extending over only part of a width of the printing web for an exit of heated gas  (8, fig. 2); and at least one opening for recirculating a cooled gas (20, fig. 4); wherein the at least two openings are arranged at least partially offset (8, fig. 2, claim 3); wherein the at least one opening has a round or oval shape or a shape approximating such a shape (8, fig. 2, claim 4); wherein the nozzle body has a cavity, through which the heated gas is supplied to the printing web (3a, fig. 4); wherein the at least one opening for recirculating the cooled gas is provided outside the cavity (20, fig. 4); wherein a suction unit is provided for recirculating the cooled gas (20, 20a, fig. 4); wherein the nozzle body has essentially at least the width of the printing web (1, 4, fig. 1, cross section view indicates nozzle bodies span the web); a method for drying a running printing web in a rotary printing press, wherein the running printing web is dried by means of heated gas from a dryer as claimed in claim 16 (see rejection of claim 16), wherein the cooled gas is at least partially returned into the dryer along a surface of the nozzle body opposite to the printing web (fig. 4), and there is a negative pressure at least essentially in the region between an exit of the heated gas and the printing web (3b, 20, fig. 4); wherein the negative pressure is permanently present during operation (3b, 20, fig. 4, there is no provision for intermittent use of the vacuum and the invention only makes sense when the circulation system is operating); the method of claim 24, wherein ambient air is used as the gas (p. 4, 6th paragraph, “air is dawn in from the atmosphere”, 14, fig. 4); wherein the cooled gas is returned by means of suction (3b, 17, 20, fig. 4); a use of the dryer as claimed in claim 16 as an intermediate drying nozzle (4, fig. 1, intermediate nozzle) in a rotary printing press (abstract, paper is rolled in a web as described in applicant’s specification paragraph, [0002]); a rotary printing press comprising: a printing cylinder for printing a moving printing web, and the dryer as claimed in claim 16 (see rejection of claim 16), wherein there is a negative pressure at least essentially in a region between an exit of the heated gas and the printing web (3b, 20, fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fantoni as applied to claim 16 above, and further in view of Fresne (US3,494,048).
Fantoni discloses the claimed invention except for the nozzle body has a circumferential surface, and the at least two openings for the exit of the heated gas protrudes from the circumferential surface of the nozzle body. Fresne teaches the nozzle body has a circumferential surface (24, fig. 2), and the at least two openings for the exit of the heated gas protrudes from the circumferential surface of the nozzle body (30, fig. 3) in order to increase the velocity of the treating gas flow for improved drying.  Fantoni would benefit equally from increasing the velocity of the treating gas flow for improved drying.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Fantoni with the nozzle body has a circumferential surface, and the at least two openings for the exit of the heated gas protrudes from the circumferential surface of the nozzle body as taught by Fresne in order to increase the velocity of the treating gas flow for improved drying. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fantoni as applied to claim 24 above, and further in view of Frese-Goddeke (DE19915923A1).
Fantoni discloses the claimed invention except for the cooled gas is supplied to filtration.  Frese-Goddeke teaches the cooled gas is supplied to filtration (20, fig. 1) in order to provide clean drying air to the drying chamber.  Fantoni would benefit equally from providing clean drying air to the drying chamber.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Fantoni with the cooled gas is supplied to filtration as taught by Frese-Goddeke in order to provide clean drying air to the drying chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762